PROVOSTY, J.
This suit is based on Act 25 of 1808, which provides that—
“Whenever a judgment of separation from bed and board shall have been rendered and no reconciliation between the spouses shall have taken place, the married person in whose favor the judgment of separation from bed and board shall have been rendered may, at the expiration of one year from the date that the said judgment shall have become final, apply to and obtain from the court that rendered the judgment of separation from bed and board, a judgment of final divorce from the other spouse.”
The defenses pleaded are that the judgment of separation from bed and board was obtained by fraud, and should be annulled; and that during the year since it was rendered the plaintiff has been living in open concubinage with another woman, which has rendered a reconciliation impossible.
These defenses cannot avail. The judgment in question cannot be attacked collaterally in this manner; and the statute takes no account of how the facts which it makes the grounds for divorce were brought about. Tortorich v. Maestri, 146 La. 130, 83 South. 431.
Judgment affirmed.